Citation Nr: 1745370	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  15-08 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left wrist disability.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1953 to June 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter was previously before the Board and was remanded in July 2015 for further development. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial rating in excess of 10 percent for a left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's increased rating claim for his left wrist disability.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (the Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59 (2016).  The final sentence of section 38 C.F.R. § 4.59 (2016) directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

During the pendency of the appeal for the Veteran's left wrist disability, the Veteran had examinations in December 2014 and October 2015.  However, closer inspection of those examinations shows that they do not include all the required testing pursuant to 38 C.F.R. § 4.59 (2016) and Correia.  The VA examinations for the Veteran's left wrist provided range of motion values but it is not apparent whether pain during active and passive motion was described, or whether the opposite undamaged wrist was so tested.  Furthermore, the October 2015 examiner stated the examination should not be used for rating purposes.  The Veteran was seen in October 2015 due to a September 2015 fall in which he stated he injured his left wrist and right knee.  Therefore, it is unclear as to whether this examination shows the acute symptoms of the Veteran's left wrist as a result of his fall or the long-term worsening of his service-connected wrist injury.  

Additionally, while the October 2015 examiner stated the Veteran did not have muscle atrophy, the examiner did not discuss whether the Veteran had any nerve or muscle complaints related to the left wrist disability.  As such, a new VA examination is needed.  Stegall v. West, 11 Vet. App. 268, 271, Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2.  The AOJ should ask the Veteran to submit any other evidence he has regarding his left wrist condition.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left wrist disability. The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's left wrist disability should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's left wrist disability, to include any impact on occupational functioning.

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, s/he should clearly explain why that is so.

The examiner should discuss whether the Veteran has any nerve or muscle complaints.  If so, the examiner should complete the appropriate examination related to nerve and muscle injuries and opine what effect, if any, those injuries have on the Veteran's left wrist condition.  If there are no nerve or muscle problems, the examiner should include a negative finding statement.

The examination report should include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




